Laughlin, J.:
TMs is an action for the conversion of certain personal property consisting of jewelry. The trial of the issues in the action has been unreasonably delayed by applications to the court for relief in a variety of forms, and by appeals on questions not involving the merits. The amended complaint contained two counts for the same relief. After the defendant interposed an answer, the plaintiff, by order of the court, served a reply to the first defense therein pleaded. The defendant then applied for an order reqmring the plaintiff to file and serve a verified bill of particulars of her claims in both counts in so far as defendant desired such particulars. That motion was granted and the plaintiff fully complied with the order. The defendant then moved for judgment on the pleadings. The motion was denied as to the first cause of action pleaded but granted as to the second. The defendant then moved for leave to serve an amended answer to the first cause of action in the amended complaint. The motion was granted and the amended answer was served and the plaintiff replied thereto. The defendant again made a motion for judgment on the pleadings. That motion was denied and the order was affirmed on appeal to this court (See ante, p. 856), and a motion by defendant for leave to appeal to the Court of Appeals was denied. Pending that appeal to this court, defendant moved for a further bill of particulars of the plaintiff’s first cause of action, which had undergone no change since the first motion for a bill of particulars of both counts was made and granted. In the main, the particulars now desired are of matters relating to immaterial allegations which it will not be necessary for plaintiff to prove; and in *883all other respects the demand for particulars relates to matters of evidence. There is no precedent for granting a bill of particulars in a simple action in conversion calling for particulars with respect to allegations which are plainly surplusage and, therefore, immaterial. It is high time that the dilatory tactics in this action should cease, and that the parties should present the merits of then litigation for decision. It follows that the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Ingraham, P. J., Clarke, Scott and Dowling, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.